 

Case 5:21-mj-00054-HJB Document6 Filed 01/22/21 Page 1of1
Case 5:21-mj-00054-HJB Document 3 Filed 01/19/21 Page 2 of 2

 

—— °°... 3.33=—q0o0 oa eee
UNITED STATES DISTRICT COURT

 

 

 

WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION
USA § WAIVER OF RULE 5 & 5.1 HEARINGS
§ (Excluding Probation Cases)
vs. §
§ Case Number: SA:21-M -00054(1) HJB
(1) Matthew Carl Mazzocco §
Defendant § REF: 1:21-mj-00096
L (1) Matthew Carl Mazzocco understand that in the
District of Columbia/Washington charges are pending
alleging violation of 18:1752(a)(1)&(2)
40:5104(e)(2)(D)&(G)

 

and that I have been arrested in this district and taken before a United States Magistrate, who informed
me of the charge and of my right to:

(1) retain counsel or request the assignment of counsel if I am unable to retain counsel: (2) an identity
hearing to determine whether I am the person named in the charge(s); (3) a preliminary hearing (unless
an indictment has been returned or an information filed) to determine whether there is probable cause to
believe an offense has been committed by me, the hearing to be held in this district or the district of

prosecution; (4) request transfer of the proceedings to this district under Federal Rule of Criminal
Procedure 20, in order to plead guilty.

I HEREBY WAIVE (GIVE UP) MY RIGHT TO A(N):

oA tis tity Hearing.
1 cntnion Hearing.
( ) Identity Hearing and I have been informed I have no right to a preliminary examination.

( ) Identity Hearing but request a preliminary hearing be held in the prosecuting district
and therefore, consent to the issuance of an order requiring my appearance in the prosecuting district
where the charge is pending against me.

Nibb5-Myplp—

_| / 22/2p2|

 
